Citation Nr: 0931262	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-35 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
entitlement to service connection for PTSD.  

The Veteran testified before the undersigned at a July 2007 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In October 2007, the Board remanded this matter for further 
development.


FINDING OF FACT

The Veteran served in combat and has been diagnosed as having 
PTSD based on his claimed combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records indicate that he has been 
diagnosed as having PTSD.  Such records include, but are not 
limited to, an August 2004 VA mental health treatment plan, a 
November 2005 VA Post-traumatic Stress Program (PTSP) 
treatment plan, and a July 2007 VA psychology medication 
management note.

Furthermore, the Veteran's post-service VA treatment records 
also establish a link between the diagnosed PTSD and in-
service stressors.  The initial August 2004 diagnosis of PTSD 
was based upon the Veteran's description of traumatic combat 
experiences, including witnessing adjoining artillery units 
receive incoming fire, firing on a village and seeing wounded 
and dead civilians after the firing, the injury of a child by 
an M-79 grenade launcher round which the Veteran had 
discarded during preparations to receive incoming fire during 
service in Vietnam.  

Furthermore, a July 2007 letter from a VA clinical social 
worker and a VA staff psychiatrist stated that the Veteran's 
PTSD was secondary to combat trauma he endured while serving 
in Vietnam.  Thus, the Veteran has a diagnosis of PTSD and 
there is medical evidence of a nexus between his PTSD and his 
claimed in-service stressors.

The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence that 
the claimed stressors occurred.  The Veteran has claimed on 
several occasions, including during a September 2004 VA PTSD 
intake, in his December 2004 PTSD questionnaire, during the 
July 2007 hearing, and in a November 2008 letter, that he 
served as a field wireman with the C Battery, 1st Battalion, 
27th Field Artillery which provided fire support to infantry 
units in the field.  He has further claimed that during the 
period from approximately July 1970 to October 1970, he 
witnessed adjoining artillery batteries receive enemy fire, 
witnessed a young child get severely injured by an exploding 
M-79 grenade after the Veteran threw the "dud" grenade into 
a field while test firing weapons, saw numerous civilian 
injuries after his unit had fired artillery rounds all night, 
came under mortar attack with his unit, witnessed a fellow 
soldier get his elbow blown off due to an exploding mine, 
came under rocket fire while stationed in Quan Loi, and 
witnessed a fellow soldier go "crazy" after seeing injured 
civilians.

The Veteran's service personnel records confirm that he 
served with the C Battery, 1st Batallion, 27th Artillery from 
April 1970 to November 1970 and that he participated in an 
unnamed Vietnamese campaign.  Furthermore, the Veteran 
received the National Defense Service Medal, the Vietnamese 
Service Medal, the Republic of Vietnam Campaign Medal with 60 
Device, and one Overseas Bar.  

A report from the U.S. Army and Joint Services Records 
Research Center (JSRRC) indicates that a review of Daily 
Staff Journals revealed that in August 1970, elements of the 
1st Batallion, 27th Artillery reported attacks.  A 
determination that a Veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

The Court has held that receiving enemy fire or firing on an 
enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).

Here, given the consistency of the Veteran's testimony with 
the other evidence in the claims file, the unit with which he 
served, and the confirmation from the JSRRC that the 
Veteran's unit was subject to enemy attacks and fired on 
enemy forces during the time of hiss Vietnam service, 
resolution of reasonable doubt in the Veteran's favor 
warrants the conclusion that he engaged in combat.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with 
PTSD based on claimed combat stressors, the criteria for 
service connection are met.  38 C.F.R. § 3.304(f)(1).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


